Case 1:18-cv-02159-GBD-JLC Document 129 Filed 09/17/20 Page 1 of 1

gure

 

 

 

 

 

 

 

 
 

 

 

 

 

USPC ena os,
UNITED STATES DISTRICT COURT Dochne ‘ bf 3 i
SOUTHERN DISTRICT OF NEW YORK ee MERT
wrt tr tr rr rr rr rr rt re re ree X ELECTRG AINTAY PAP mre Ni
DOC «: et FELED (i
ERIC GOSS, , DATE oy h
Plaintiff, — SHE 2200 |
-against-
ORDER
E.S.I. CASES & ACCESSORIES, INC., :
: 18 Civ. 2159 (GBD) (JLC)
Defendant. :
x

GEORGE B. DANIELS, District Judge:
The September 24, 2020 pretrial conference is adjourned to November 12, 2020 at

9:45 a.m.

Dated: September 17, 2020
New York, New York

SO ORDERED.

Cuvee, SB Danwk

RGEB. DANIELS

UNITED STATES DISTRICT JUDGE

 
